Case: 19-11306       Document: 00515663236         Page: 1   Date Filed: 12/07/2020




                 United States Court of Appeals
                      for the Fifth Circuit                           United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 7, 2020
                                    No. 19-11306                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Bryan Montalvo,

                                                         Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-160-1


   Before Davis, Stewart, and Oldham, Circuit Judges.
   Per Curiam:*
             Bryan Montalvo pleaded guilty to drug charges. The district court
   denied a motion for downward departure and sentenced Montalvo to the
   bottom of his Guideline range. Because that sentence was reasonable, we
   affirm.




             *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11306      Document: 00515663236          Page: 2   Date Filed: 12/07/2020




                                    No. 19-11306


                                         I.
          Montalvo pleaded guilty to possession with intent to distribute 50
   grams or more of methamphetamine. The drug weight, his extensive criminal
   history, two enhancements, and one reduction resulted in an advisory
   Guideline range of 292 to 365 months of imprisonment. Hoping to reduce his
   sentence, Montalvo agreed to provide inside information about his co-
   conspirators to the Government. He participated in four “proffer
   interviews” with federal agents to that end. In light of Montalvo’s assistance,
   the Government filed a motion to reduce his sentence under U.S.S.G.
   § 5K1.1.
          But the proffer interviews did not just reveal information about
   Montalvo’s co-conspirators. They also revealed that Montalvo possessed
   more than five times the amount of meth initially included in his Presentence
   Report. So a probation officer filed an addendum to Montalvo’s PSR. The
   addendum informed the court that Montalvo’s Guideline range would have
   been “360 months to Life imprisonment” had he been held responsible for
   all the meth he possessed.
          The district court addressed the Government’s § 5K1.1 motion and
   the PSR addendum at sentencing. It agreed that Montalvo had “provided
   substantial assistance to the government.” But given Montalvo’s criminal
   history and the fact that his “actual criminal conduct . . . was much more
   serious than [he] was charged with,” the court declined to impose a sentence
   “below the bottom of the advisory guideline range.” It sentenced Montalvo
   to 292 months in prison after finding that length would “adequately and
   appropriately address all the sentencing factors.” Montalvo timely appealed.
                                         II.
          Montalvo challenges his sentence as substantively unreasonable. He
   preserved his challenge by requesting a sentence below the advisory




                                         2
Case: 19-11306      Document: 00515663236          Page: 3   Date Filed: 12/07/2020




                                    No. 19-11306


   sentencing range. See Holguin-Hernandez v. United States, 140 S. Ct. 762, 766
   (2020). So we review for abuse of discretion. See Gall v. United States, 552
   U.S. 38, 51 (2007); United States v. Ochoa, 977 F.3d 354, 356 (5th Cir. 2020).
   Within-Guidelines sentences like Montalvo’s “are presumptively reasonable
   and are accorded great deference on review.” Ochoa, 977 F.3d at 357
   (quotation omitted). This presumption “is rebutted only upon a showing that
   the sentence does not account for a factor that should receive significant
   weight, it gives significant weight to an irrelevant or improper factor, or it
   represents a clear error of judgment in balancing sentencing factors.” United
   States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
          Montalvo’s argument centers on the second of those avenues for
   relief. Specifically, he contends the district court improperly based its
   sentencing determination on details about Montalvo’s drug possession that
   he revealed during his proffer interviews. Montalvo relies on § 1B1.8 of the
   Sentencing Guidelines, which provides:
          Where a defendant agrees to cooperate with the government by
          providing information concerning unlawful activities of others,
          and as part of that cooperation agreement the government
          agrees that self-incriminating information provided pursuant
          to the agreement will not be used against the defendant, then
          such information shall not be used in determining the
          applicable guideline range, except to the extent provided in the
          agreement.
   U.S.S.G. § 1B1.8(a).
          The record shows that Montalvo did in fact “agree[] to cooperate with
   the government” by providing helpful information about his co-conspirators.
   And part of his written cooperation agreement included the Government’s
   promise that “no self-incriminating statements made by defendant during




                                          3
Case: 19-11306       Document: 00515663236           Page: 4    Date Filed: 12/07/2020




                                      No. 19-11306


   the proffer interview(s) will be used against him in any criminal trial or
   sentencing proceeding.” So far so good for Montalvo.
           But that is not the end of the matter. Section 1B1.8 also states that
   “[t]he provisions of subsection (a) shall not be applied to restrict the use of
   information . . . in determining whether, or to what extent, a downward
   departure from the guidelines is warranted pursuant to a government motion
   under    §   5K1.1.”    Id.   §   1B1.8(b)(5).    And    Montalvo     “expressly
   acknowledge[d]” in his proffer agreement “that any self-incriminating
   information he might disclose pursuant to th[e] agreement may be used for
   th[at] purpose[].”
           Thus, the substantive reasonableness (or unreasonableness) of
   Montalvo’s sentence turns on the way the district court used his inculpatory
   proffer evidence. If the court used that evidence to “determin[e]
   [Montalvo’s] applicable guideline range,” then it improperly applied
   § 1B1.8(a). But if the court used the evidence to “determin[e] whether . . . a
   downward departure . . . [was] warranted . . . under § 5K1.1,” then it properly
   applied § 1B1.8(b).
           The sentencing transcript clearly shows the district court did the
   latter. After hearing testimony about Montalvo’s cooperation, the court said
   this:
           Well, you have provided substantial assistance to the
           government. Unfortunately, your criminal history is such and
           the actual criminal conduct that resulted in us being here today
           was much more serious than you were charged with[.] . . .
           [H]ad you been . . . charged with your actual criminal conduct
           as it was finally disclosed pursuant to interviews that were
           made as a result of your agreement with the government[,]
           [y]our guideline range would have been 360 months to life
           imprisonment. Of course, I can’t take that into account in
           determining what sentence to impose except to the extent I can take




                                           4
Case: 19-11306      Document: 00515663236            Page: 5     Date Filed: 12/07/2020




                                      No. 19-11306


          it into account in determining the ruling I should make on the motion
          by the government for a sentence below the bottom of the advisory
          guideline range.
   The italicized portion is an unmistakable reference to the Government’s
   § 5K1.1 motion. And it leaves no doubt that the district court acted properly
   under § 1B1.8(b).
          Montalvo nevertheless claims that a “less than clear” tentative order
   issued by the district court prior to the sentencing hearing “looms as a cloud
   over the sentence.” In his view, the non-binding and superseded order
   suggests the district court intended to use the proffer evidence to “form a
   hypothetical, higher advisory sentencing range.” Montalvo asserts it was
   only after the district court created that impermissible range that it
   considered whether to depart downward in light of Montalvo’s assistance to
   the Government.
          We reject that argument for two reasons. First, the tentative order
   does not say what Montalvo thinks it says. The order began with the district
   court’s preliminary assessment that “all objections made by defendant to the
   presentence report are without merit.” Then it identified two factors the
   court planned to consider “in determining what, if any, reduction in
   defendant’s sentence of imprisonment should be granted based on whatever
   assistance defendant might have provided to the government.” One of those
   factors was the PSR addendum’s observation that if Montalvo’s “true
   offense conduct had been taken into account” as revealed in his proffer
   interviews, “his advisory guideline imprisonment range would have been 360
   months to life imprisonment.”
          Montalvo interprets the order’s reference to a “reduction in [his]
   sentence” to mean that the district court was thinking about more than just
   the Government’s § 5K1.1 departure motion. But the only reason the district




                                           5
Case: 19-11306         Document: 00515663236               Page: 6      Date Filed: 12/07/2020




                                           No. 19-11306


   court gave for contemplating a reduction was “whatever assistance
   [Montalvo] might have provided to the government.” And the only reason
   that assistance could have mattered was because § 5K1.1 made it relevant.
   See U.S.S.G. § 5K1.1 (authorizing district court to “depart from the
   guidelines” upon a “motion of the government stating that the defendant has
   provided substantial assistance”). 1 So the best reading of the tentative order
   is that the district court was doing exactly what it was supposed to: using the
   proffer evidence to “determin[e] whether . . . a downward departure from
   the guidelines [was] warranted pursuant to a government motion under
   § 5K1.1.” Id. § 1B1.8(b)(5).
           Second, even if the tentative order could be read to suggest that the
   district court initially considered using the proffer evidence to amend
   Montalvo’s Guideline range, the court’s subsequent comments at the
   sentencing hearing show it changed its mind. Paraphrasing § 1B1.8, the court
   said it could not “take [the proffer evidence] into account . . . except . . . in
   determining the ruling [it] should make on the [§ 5K1.1] motion.” Montalvo
   himself concedes the district court’s sentencing statement “does not square
   with” his interpretation of the district court’s prior order. And the
   sentencing statement is all that matters. See Cooks, 589 F.3d at 186 (holding
   a defendant claiming substantive unreasonableness must show “that the
   sentence . . . gives significant weight to an irrelevant or improper factor”
   (emphasis added)).
           Because the district court only considered Montalvo’s proffer
   evidence for purposes of the Government’s § 5K1.1 motion, the court did not


           1
             18 U.S.C. § 3553(e) also authorizes downward departures “[u]pon motion of the
   Government . . . so as to reflect a defendant’s substantial assistance in the investigation or
   prosecution of another person who has committed an offense.” But nothing in the record
   indicates the Government filed a § 3553(e) motion in this case.




                                                 6
Case: 19-11306         Document: 00515663236              Page: 7       Date Filed: 12/07/2020




                                          No. 19-11306


   give weight to an improper sentencing factor. Montalvo brings no additional
   challenge to the reasonableness of his sentence. 2
           AFFIRMED.




           2
            Montalvo separately challenges the district court’s discretionary decision to deny
   the Government’s § 5K1.1 departure motion. But he concedes “this argument is
   foreclosed” by circuit precedent and raises it only “to preserve it for further review.” See
   United States v. Tuma, 738 F.3d 681, 691 (5th Cir. 2013) (“We lack jurisdiction to review
   the denial of a downward departure unless the district court’s denial resulted from a
   mistaken belief that the Guidelines do not give it authority to depart.”); see also 18 U.S.C.
   § 3742(a)(3) (“A defendant may file a notice of appeal in the district court for review of an
   otherwise final sentence if the sentence . . . is greater than the sentence specified in the
   applicable guideline range . . . .” (emphasis added)).




                                                7